Exhibit 10.11.4

THIRD AMENDMENT TO CREDIT AGREEMENT

THIS THIRD AMENDMENT (“Amendment”) is made as of the 7th day of October, 2008,
by and between Amerigon Incorporated (herein called “Company”) and Comerica Bank
(herein called the “Bank”).

RECITALS:

A. Company and Bank entered into that certain Amended and Restated Credit
Agreement dated as of October 28, 2005, entered into by and between Company and
Bank, as amended by First Amendment to Credit Agreement dated as of February 6,
2008 and the Second Amendment to Credit Agreement dated as of April 29, 2008 (as
further amended or otherwise modified from time to time, the “Credit
Agreement”), under which the Bank extended (or committed to extend) credit to
Company, as set forth therein.

B. Company has requested that Bank make certain amendments to the Credit
Agreement, and Bank is willing to do so, but only on the terms and conditions
set forth in this Amendment.

NOW, THEREFORE, Company and Bank agree:

1. Section 8.1 of the Credit Agreement is hereby amended and restated as
follows:

“8.1 Purchase, acquire or redeem any of its equity interests or make any
material change in its capital structure or general business objects or purpose
(it being understood that the issuance of equity interests of Company shall not
be prohibited by this Section 8.1), except for redemptions and repurchases of
its equity interests so long as at the time of such redemption or repurchase and
after giving effect thereto no Event of Default (or event which with the giving
of notice or the passage of time or both would constitute an Event of Default)
shall have occurred and be continuing and provided that the aggregate amount of
such redemptions and repurchases shall not exceed $10,000,000 during any single
fiscal year of Company.”

2. This Amendment shall become effective (according to the terms hereof) on the
date that the following conditions have been fully satisfied by Company
(“Amendment Effective Date”):

 

  (a) Bank shall have received counterpart originals of this Amendment, in each
case duly executed and delivered by Company in form satisfactory to Bank.



--------------------------------------------------------------------------------

  (b) Bank shall have received counterpart originals of the Acknowledgment of
Guarantor in the form attached hereto as Attachment 1, duly executed and
delivered by the BSST LLC.

3. Company hereby represents and warrants that, after giving effect to the
amendments to the Credit Agreement contained herein, (a) execution and delivery
of this Amendment are within such party’s corporate powers, have been duly
authorized, are not in contravention of law or the terms of their respective
articles of incorporation or bylaws, and except as have been previously obtained
do not require the consent or approval, material to the amendments contemplated
in this Amendment, of any governmental body, agency or authority, and this
Amendment and the Credit Agreement will constitute the valid and binding
obligations of such undersigned parties enforceable in accordance with its
terms, except as enforcement thereof may be limited by applicable bankruptcy,
reorganization, insolvency, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general principles of equity (whether
enforcement is sought in a proceeding in equity or at law), (b) the continuing
representations and warranties set forth in Sections 6.1 through 6.15 inclusive,
of the Credit Agreement are true and correct on and as of the date hereof, and
such representations and warranties are and shall remain continuing
representations and warranties during the entire life of the Credit Agreement,
and (c) after giving effect to this Amendment, no Default or Event of Default
shall have occurred and be continuing.

4. Company and Bank each hereby ratify and confirm their respective obligations
under the Credit Agreement, as amended by this Amendment and agree that the
Credit Agreement hereby remains in full force and effect after giving effect to
the effectiveness of this Amendment and that, upon such effectiveness, all
references in such Loan Documents to the “Credit Agreement” shall be references
to the Credit Agreement as amended by this Amendment.

5. Except as specifically set forth above, this Amendment shall not be deemed to
amend or alter in any respect the terms and conditions of the Credit Agreement
or the Revolving Credit Note, or to constitute a waiver by Bank of any right or
remedy under or a consent to any transaction not meeting the terms and
conditions of the Credit Agreement, the Revolving Credit Note or any of the
other Loan Documents.

6. Unless otherwise defined to the contrary herein, all capitalized terms used
in this Amendment shall have the meaning set forth in the Credit Agreement.

7. This Amendment may be executed in counterpart.

8. This Amendment shall be construed in accordance with and governed by the laws
of the State of Michigan.



--------------------------------------------------------------------------------

WITNESS the due execution hereof on the day and year first above written.

 

COMERICA BANK     AMERIGON INCORPORATED By:   /s/ Steven J. McCormack     By:  
/s/ Barry G. Steele   Steven J. McCormack       Barry G. Steele Its:    Vice
President     Its:    Chief Financial Officer



--------------------------------------------------------------------------------

ATTACHMENT 1

ACKNOWLEDGMENT OF GUARANTOR

BSST LLC hereby acknowledges that (a) it previously entered into a Guaranty
dated October 28, 2005 in favor of Bank with respect to the obligations of
Company and (b) Company and Bank have executed an Amendment dated as of date
hereof (the “Amendment”) to such Credit Agreement (the Credit Agreement as
amended thereby, the “Amended Credit Agreement”). BSST LLC hereby ratifies and
confirms its obligations under the Amended Credit Agreement and the Guaranty,
and agrees that the Guaranty remains in full force and effect after giving
effect to the effectiveness of the Amendment, that BSST LLC’s obligations
thereunder are not subject to any defense, offset or counterclaim and that, upon
such effectiveness, all references in such Amended Credit Agreement and the
Guaranty to the “Credit Agreement” shall be references to the Amended Credit
Agreement. Capitalized terms not otherwise defined herein will have the meanings
given in the Amended Credit Agreement. This acknowledgment shall be governed by
and construed in accordance with the laws of, and be enforceable in, the State
of Michigan.

 

BSST LLC By:   /s/ Sandy Grouf Its:   Chief Financial Officer Dated: October 7,
2008